LOGO [g125126g48v58.jpg]

 

  

Exhibit 10.1

 

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

 

 

Purpose

  

The STI plan provides an annual performance-based cash bonus opportunity for
eligible employees. This is intended to achieve a number of goals including:

 

•   Emphasizing the Company’s commitment to competitive compensation practices;

 

•   Driving a high performance culture;

 

•   Assuring accountability;

 

•   Focusing on results, not activity; and

 

•   Reinforcing the importance of measurable and aligned goals and objectives.

Eligibility

  

To participate in the STI Plan, an employee must:

 

•   Be a regular full-time or part-time employee of the Company in job grades 25
or higher. Consultants and temporary agency employees performing services at
Company facilities are not eligible to participate;

 

•   Not qualify as a participant in any other Company variable compensation
program (such as sales or unit performance bonus programs).

 

To receive payment under the STI Plan, the participant must:

 

•   Be actively employed as of fiscal year-end

Plan Design

  

The plan design is based on financial metrics. The metrics will vary based on
position and will generally include the following:

 

•   Operating Income*

 

•   Net Working Capital**

 

•   Organic Sales

 

•   Earnings Per Share

 

*       Operating Income used as a proxy for EBITDA

**     Net Working Capital used as a proxy for ROGI

 

There will be 5 design standards, as follows:

 

•   Region

 

•   Region – Operations or Sales Management

 

•   Corporate/Global

 

•   Business Unit, Country, Sub Region

 

•   Global Accounts, Industry, Program

 

 

Page 1 of 8



--------------------------------------------------------------------------------

LOGO [g125126g48v58.jpg]

 

  

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

 

 

 

Participant’s plan design will be based on position. Details of the design are
as follows:

 

•   Region Standard

 

•   Applies generally to region roles, with the exception of sales and
operations.

 

    Metric & Weighting Per Metric       EPS     Region Organic
Revenue     Region EBITDA
($) / OI     ROGI / Net
Working Capital   EC Member     30 %      25 %      35 %      10 %  Standard    
25 %      30 %      35 %      10 % 

 

 

•   Region – Operations or Region Sales Management

 

    Metric & Weighting Per Metric       EPS    
Operations Scorecard (for Ops roles);
Organic Revenue in area of responsibility
(ie Director Perf Pkg)     Region EBITDA
($) / OI     Region ROGI / Net
Working Capital   Standard     25 %      30 %      35 %      10 % 

 

 

•   Corporate/Global

 

•   Applies to corporate functions such as Finance, HR, Legal, Marketing,
Technology

 

    Metric & Weighting Per Metric       EPS     NA Composite     EU Composite  
  AP Composite     LA Composite   Standard     30 %      25 %      20 %     
12.5 %      12.5 % 

 

 

•   Region composite is the combination of Region Organic Revenue,
EBITDA/Operating Income, and ROGI/Net Working Capital results

 

•   Business Unit, Country, Sub Region

 

    Metric & Weighting Per Metric       EPS     Region/Bus*
    Composite         BU/Country/Sub Region
Organic Revenue or
    Operations Scorecard         BU/Country/Sub
Region EBITDA  / OI     BU/Country/Sub
Region ROGI / Net
  Working Capital     Standard     15 %      20 %      25 %      30 %      10 % 

 

   

*  Applied as applicable per position. If not applied, Organic Revenue weighting
is 35% and EBITDA/OI is 40%. This design may apply to some Global Accts
positions that cover select regions only.

 

 

•   Global Accounts, Global Industry, Global Program

 

    Metric & Weighting Per Metric       EPS     Global Account,
Industry or Program
Sales     NA Composite     EU Composite     AP Composite     LA Composite  
Standard     15 %      30 %      20 %      15 %      10 %      10 % 

 

  CEO Plan Design:

 

Metric & Weighting Per Metric   EPS      HBF Organic Revenue     HBF EBITDA
($) / OI     HBF ROGI /  Net
Working Capital     30 %      25 %      35 %      10 % 

 

 

Page 2 of 8



--------------------------------------------------------------------------------

LOGO [g125126g48v58.jpg]

 

  

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

 

 

Collaboration Teams   

Individuals who are on Collaboration Teams will be in one of the following plan
designs, based on position.

 

•   Region Design

 

Metric & Weighting Per Metric   EPS     Region Organic
Revenue     Region EBITDA
($) / OI     Region ROGI/Net
  Working Capital       Collaboration     25 %      20 %      25 %      10 %   
  20 % 

 

 

•   Region – Operations or Region Sales Management

 

Metric & Weighting Per Metric   EPS     Ops Scorecard or
Organic Rev in area
of responsibility     Region EBITDA
($) / OI     Region ROGI/Net
  Working Capital       Collaboration     25 %      20 %      25 %      10 %   
  20 % 

 

  

•   Corporate/Global

 

EPS     NA Composite     EIMEA Composite     AP Composite     LA Composite    
Collaboration     30 %      17 %      13 %      10 %      10 %      20 % 

 

 

•   Business Unit, Country, Sub Region

 

Metric & Weighting Per Metric   EPS     Region/Bus*
    Composite         BU/Country/Sub Region
Organic Revenue or
Operations Scorecard  (for
Ops positions)     BU/Country/
  Sub Region  
EBITDA / OI     BU/Country/Sub
Region ROGI /Net
  Working Capital       Collaboration     15 %      15 %      15 %      25 %   
  10 %      20 % 

*       Applied as applicable per position. If not applied, Organic Revenue
weighting is 22% and EBITDA/OI is 33%. This design may apply to some Global
Accts positions that cover select regions only.

 

 

•   Global Accounts, Global Industry, Global Program

 

Metric & Weighting Per Metric   EPS     Gl Account/Industry/
Program Sales     NA
Composite     EIMEA
Composite     AP
Composite     LA
Composite     Collaboration     15 %      20 %      14 %      11 %      10 %   
  10 %      20 % 

 

 

Page 3 of 8



--------------------------------------------------------------------------------

LOGO [g125126g48v58.jpg]

 

  

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

 

 

  

Target

 

•   Each metric will have a target level of performance. Payout will be
determined for each metric based on performance relative to target. The target
levels of performance will be established at the beginning of each fiscal year.

 

Threshold

 

•   Threshold performance levels will be established for each metric as follows:

 

•   Sales, Organic Revenue: 85% of target

 

•   Operating Income: 80% of target*

 

•   Net Working Capital: 80% of target

 

•   EPS: 80% of target

 

•   Operations Metrics: 80-90% of target, varies by metric

 

•   Payout at the threshold level of performance will be 50% of the target
allocated to that metric.

 

Superior

 

•   Superior performance levels will be established for each metric as follows:

 

•   Sales, Organic Revenue: 105% of target

 

•   Operating Income: 115% of target*

 

•   Net Working Capital: 115% of target

 

•   EPS: 115% of target

 

•   Operations Metrics: 110-120% of target, varies by metric

 

•   Payout at the superior level of performance will be 150% of the target
allocated to that metric.

 

*  Management reserves the right to adjust threshold/superior levels on an
as-needed basis for small operating income targets.

 

See Appendix for payout schedule.

 

Superior Stretch Goal – Executive Committee

 

•   Additional superior goals will be established for metrics for the EC members
as follows:

 

•   Organic Revenue: 110% of target

 

•   Operating Income: 125% of target

 

•   Net Working Capital: 125% of target

 

•   EPS: 125% of target

 

•   Payout at the superior stretch goal will be 200% of the target allocated to
that metric

Payment

  

Payment will be made in cash, subject to taxes and deductions as applicable.

Payment will be made as close as possible to January 31 following the conclusion
of the relevant Plan Year, but will be made no later than March 15th of the
calendar year following the Plan Year.

Participant Status Changes   

If a participant begins employment with the company during the Plan Year, bonus
potential will be pro-rated for the time the participant was employed during the
Plan Year.

 

If a participant transfers jobs and changes plan design standards, potential
bonus will be pro-rated for the time spent in each job.

 

 

Page 4 of 8



--------------------------------------------------------------------------------

LOGO [g125126g48v58.jpg]

 

  

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

 

 

Administration

  

Participants may direct questions about the STI Plan to their local management
or human resources representatives.

 

The Compensation Committee of the Board of Directors shall make a certification
decision with respect to performance of financial metrics and consider
extraordinary circumstances that may have positively or negatively impacted the
achievement of the objectives. The Board or management in their discretion,
reserves the right at any time to enhance, diminish or terminate all or any
portion of any compensation plan or program, on a collective or individual
basis.

Relevant Terms

  

Actively Employed - A full-time or part-time employee on the Company payroll. It
excludes any employee who has been terminated from employment with the Company –
voluntarily or involuntarily – in advance of fiscal year-end.

 

Company - H.B. Fuller Company and its wholly owned subsidiaries.

 

Eligible Earnings – Base salary, excluding short-term and long-term disability
payments. For mid-year promotions, annual salary is pro-rated based on salary
before and after promotion.

 

Payment - The cash reward payable after conclusion of the Plan Year.

 

Plan Year – The relevant Company fiscal year.

 

Short Term Incentive (STI) Plan - The program described herein. May also be
referred to as “STIP” or “STI Plan”.

 

 

Page 5 of 8



--------------------------------------------------------------------------------

LOGO [g125126g48v58.jpg]

 

  

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

 

 

Appendix

    STIP Payment schedule for Organic
Revenue           STIP Payment Schedule for EPS,
EBITDA/Operating Income, ROGI/Net
Working Capital       Metric
Performance     Payout (as % of
target)           Metric
Performance     Payout (as %  of
target)       105 %      150.0 %        115 %      150.0 %      104 %      140.0
%        114 %      146.7 %      103 %      130.0 %        113 %      143.3 %   
  102 %      120.0 %        112 %      140.0 %      101 %      110.0 %       
111 %      136.7 %      100 %      100.0 %        110 %      133.3 %      99 % 
    96.7 %        109 %      130.0 %      98 %      93.3 %        108 %     
126.7 %      97 %      90.0 %        107 %      123.3 %      96 %      86.7 %   
    106 %      120.0 %      95 %      83.3 %        105 %      116.7 %      94
%      80.0 %        104 %      113.3 %      93 %      76.7 %        103 %     
110.0 %      92 %      73.3 %        102 %      106.7 %      91 %      70.0 %   
    101 %      103.3 %      90 %      66.7 %        100 %      100.0 %      89
%      63.3 %        99 %      97.5 %      88 %      60.0 %        98 %     
95.0 %      87 %      56.7 %        97 %      92.5 %      86 %      53.3 %     
  96 %      90.0 %      85 %      50.0 %        95 %      87.5 %            94
%      85.0 %            93 %      82.5 %            92 %      80.0 %           
91 %      77.5 %            90 %      75.0 %            89 %      72.5 %       
    88 %      70.0 %            87 %      67.5 %            86 %      65.0 %   
        85 %      62.5 %            84 %      60.0 %            83 %      57.5
%            82 %      55.0 %            81 %      52.5 %            80 %     
50.0 % 

 

  •  

Payout is calculated for each incremental increase in performance (straight line
interpolation).

 

  •  

EC members have an additional stretch superior goal as follows:

 

  •  

Organic Revenue: Payout is calculated at an additional 10% for each incremental
increase in performance up to 110% of metric performance (straight line
interpolation).

 

  •  

EPS, EBITDA/Operating Income, ROGI/Net Working Capital: Payout is calculated at
an additional 5% for each incremental increase in performance up to 125% of
metric performance (straight line interpolation).

 

 

Page 6 of 8



--------------------------------------------------------------------------------

LOGO [g125126g48v58.jpg]

 

  

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

 

 

Calculation Guidelines

 

  1. Company EPS. As reported adjusted for STIP & UPB accruals (see below).

 

  2. Organic Revenue. The reported revenue is adjusted for the following:

 

  a. Currency impact compared to budgeted exchange rates for Europe and Asia
Pacific regions.

 

  3. HBF Operating Income. The reported operating income is adjusted for the
following:

 

  a. STIP & UPB accruals (see below).

 

  b. Currency impact compared to budgeted exchange rates for the Europe and Asia
Pacific regions.

 

  4. Net Working Capital (NWC) as a percentage of Net Revenue.

 

  a. NWC includes net trade accounts receivable plus inventory minus trade
accounts payable.

 

  b. NWC % for a quarter is determined by dividing NWC by the quarter’s
annualized trade revenue.

 

  c. Annualized trade revenue is the trade revenue for the quarter multiplied by
4.

 

  d. The percentage is determined by dividing NWC by the annualized sales.

 

  e. The metric is determined by taking the average of the four quarters of the
year.

 

  f. Inventory for a region is valued using the FIFO (first in, first out)
method.

 

  g. Inventory for H.B. Fuller is valued using the LIFO (Last in, first out)
method.

 

  h. Any increases in working capital or revenue from acquisitions during the
year are excluded.

 

  5. Fully allocated regional operating income.

 

  a. Regional operating income targets include corporate governance allocation
at budget.

 

  b. For evaluating performance against target, the actual corporate governance
allocation is adjusted to reflect Corporate STIP and UPB accruals at target.

 

  c. At the region level and one level below, corporate governance allocations
will be included in determining targets and performance. Below these levels, the
corporate governance allocation is not to be included in determining targets or
performance.

 

  6. Impact of STIP & UPB accruals. For income related metrics, performance is
evaluated assuming the STIP and UPB accruals are at target.

 

  7. North America. Basis of targets is US dollars. For purposes of determining
performance against targets, there is to be no adjustment back to budgeted
exchange rates for Canada.

 

 

Page 7 of 8



--------------------------------------------------------------------------------

LOGO [g125126g48v58.jpg]

 

  

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

 

 

  8. Europe.

 

  a. Revenue, operating income and NWC are in Euros.

 

  b. The actual corporate governance allocation will be converted to Euros at
the budgeted exchange rate for determining performance against the operating
income target.

 

  9. Latin America. Basis of targets is the US dollar. For purposes of
determining performance against targets, there is to be no adjustment back to
budgeted exchange rates for individual countries.

 

  10. Asia Pacific. For revenue and income metrics expressed in US dollars, the
budgeted exchange rates will be used to assess performance.

 

  11. Region Composites. The region composite is the combined results of Organic
Revenue, Operating Income, and Net Working Capital. Performance for each of
these metrics is assessed, and a payment percent is determined for each metric
(per the Payment Schedule). These payment percents are applied, based on the
metric weighting, to determine the overall payment percent for the composite.

 

  12. In calculating the results, the following adjustments will be made:

 

  a. Individual legal settlements (payments or receipts) with a value (net of
insurance) of $3 million or greater will not be included in metric calculations.

 

  b. Any unbudgeted reorganization or restructuring-related items which cannot
be offset by related benefits in the fiscal year will not be included in metric
calculations.

 

  c. Unbudgeted acquisitions and divestitures will be excluded from all actual
and target metric calculations, as applicable.

 

  d. Any unbudgeted asset write-downs in excess of $2 million will not be
included in metric calculations.

 

 

Page 8 of 8